ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition alleging that respondent Mark J. Kallenbach committed unprofessional conduct while representing his wife’s interests in a Florida legal matter by obtaining an ex parte order to show cause and temporary restraining order in a Minnesota court without advising the court of all material facts and without complying with the applicable statutes and procedural rules; and
WHEREAS, the Director and respondent have entered into a stipulation wherein respondent withdraws his answer to the petition, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility and admits that his conduct was in violation of the rules and warrants discipline and wherein they jointly recommend a public reprimand and payment of $750 in costs pursuant to Rule 24; and
WHEREAS, this court has independently reviewed the record and agrees to the recommended disposition,
IT IS HEREBY ORDERED that Mark J. Kallenbach is publicly reprimanded and is ordered to pay $750 in costs.
BY THE COURT:
/s/ Maiy Jeanne Coyne Mary Jeanne Coyne Associate Justice